CUDAHY, Circuit Judge,
concurring.
I agree that an employee cannot be bound to arbitrate his or her civil rights claims in the fashion presented here. In addition, there ought to be realistic requirements for achieving a valid arbitration agreement in the context of employment.
These requirements must recognize that we are dealing' in most eases with a contract of adhesion: agree to arbitrate or lose your job. The majority appears to approve NHC’s procedure of “the convening of a meeting and the presentation of the appropriate documentation.” Maj. Op. at 1130. But we know nothing of what was said at NHC’s meeting, not even whether consent to arbitration was imposed as a condition of further employment. And, apparently, the resulting arbitration “agreement” would consist of a patchwork of documents requiring some sophistication to interpret.1 It seems to me that a knowing and voluntary waiver would require at the least, a single and explicit contractual document.
Returning to the case before us, I think it is unnecessary to explore all the relatively *1133technical aspects of the consideration doctrine since whatever Gibson signed, it was woefully short of a contract. The fact is that whatever “promise” is contained in the Associate Policy Manual is illusory because it is subject to the sweeping disclaimer language contained in the opening two paragraphs of the Manual. See Maj. Op. at 1128-29. In these paragraphs, not only did NHC retain the right to change or revoke any term contained in the Manual at any time and without notice, but it also declared that the Manual “does not constitute a contract nor promise of any kind.” It is quite clear that NHC has committed itself to nothing. Under these circumstances it would be quite unfair to impose arbitration unilaterally on the plaintiff. Employers seeking to prescribe arbitration for the future should be required to “turn square corners.” Cf. Rock Island, A & LR Co. v. United States, 254 U.S. 141, 143, 41 S.Ct. 55, 56, 65 L.Ed. 188 (1920) (Holmes, J.).

. Indeed, it is difficult to see how the Understanding can be used to bind an employee since not only is it signed by the employee alone, but it too contains an explicit disclaimer to the effect that ”[n]othing contained in the Associates Policy Manual is intended to create, nor he construed as creating, an express or implied contract or guarantee of employment.”